DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/13/2020 is considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ginther et al. (US 20150008942), hereinafter ‘Ginther’.
Regarding Claims 1 and 6, Ginther teaches a crack detection system that detects, from a crack generated in a transducer provided on a structure, a crack in the structure (Para [0040] If interrogation of that transducing element instead results in a capacitive part of the complex impedance that is a fraction of what is otherwise expected for a properly functioning transducing element, the respective cable may be broken or otherwise damaged), the transducer having a three-layered structure of conductor-insulator-conductor (Fig. 5a, transducer element 504 having metal layer 520 as conductor, acoustic lens 516 which provides electrical isolation as the insulator, the piezoelectric crystal 512 as a conductor), the crack detection system comprising: an impedance measurement unit (Fig. 1, 108) that measures impedance between the two conductors of the transducer (Fig. 5A, Para [0006] complex impedance is measured with the first electrical signal for each of the selected ones of the plurality of transducing elements); and a crack detection processing unit that calculates, from a frequency characteristic of the impedance, periodicity data regarding periodicity of a frequency at which impedance becomes a peak, and detects a presence of a crack in the structure in a case of periodicity data different from initially-measured periodicity data being included (Para [0006] discloses range of frequency characteristic to obtain impedance measurement; Para [0040] If interrogation of that transducing element instead results in a capacitive part of the complex impedance that is a fraction of what is otherwise expected for a properly functioning transducing element, the respective cable may be broken or otherwise damaged; thus impedance that is different than otherwise expected, results in broken or damaged transducer; Fig. 5B flat region 544 that is normally used operationally and acceptable resistance range per Para [0043], Para [0043-0044] deviation of the resistance is a result of the piezoelectric crystal 512 cracked).

Allowable Subject Matter
Claims 2-5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, the closest prior art fails to disclose “in an initial scan state, acquire frequency characteristic of impedance within a predetermined frequency range, store a histogram as periodicity data in an impedance periodicity data storage portion, the histogram indicating a difference between frequencies at which impedance becomes a peak from the acquired frequency characteristic of impedance, determine a specific frequency to be monitored in a steady state using a predetermined method, and store the specific frequency and peak value data of impedance at the specific frequency in a monitoring frequency storage portion; in a steady monitoring state, determine a frequency of an AC signal output from the impedance measurement unit based on the specific frequency stored in the monitoring frequency storage portion, generate output transmission data, receives impedance data transmitted from the impedance measurement unit after transmitting the output transmission data to the impedance measurement unit, transition to a crack detection scan state when a magnitude of the impedance included in the impedance data is equal to or smaller than a predetermined threshold value, and continue processing in the steady monitoring state when the magnitude of the impedance is not equal to nor less than the predetermined threshold value; in a crack detection scan state, acquire a frequency characteristic of impedance within a predetermined frequency range; in a peak periodicity calculation state, generate a histogram indicating a difference between frequencies at which impedance becomes a peak from the frequency characteristic of the impedance acquired in the crack detection scan state, compare the histogram with the periodicity data stored in the impedance periodicity data storage portion, determine that a crack exists in the structure and then transition to a crack detection determination state when a frequency variance in a difference between frequencies that 
Regarding Claims 3-5, the closest prior art fails to disclose “wherein the impedance measurement unit includes: a variable frequency signal source that determines a frequency based on data for designating a frequency from the crack detection processing unit and outputs an AC signal to the transducer; a quadrature demodulation portion that extracts, from an AC voltage applied to the transducer, an in-phase component and a quadrature component based on a reference signal of the variable frequency signal source and outputs a quadrature amplitude signal; and an impedance calculation portion that calculates impedance from the quadrature amplitude signal, generates impedance data at least including data of the impedance, and transmits the impedance data to the crack detection processing unit”, “wherein the different periodicity data is data regarding a difference in length from both ends of the transducer to a crack in the transducer”, “wherein the crack detection processing unit is configured to detect that no crack exists in the structure and an attachment is present between the two conductors of the transducer when in the frequency characteristic of the impedance, a peak frequency of impedance is different from an initially measured peak frequency and frequency differences between peak frequencies are constant” in combination with all claim limitations of the base claim renders the claim allowable over the prior art.  All subsequent claims are also available due to dependence.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868